DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 11/10/2020.

2.	Claims 1-20 are pending in the case.  Claims 1, 10-11, and 20 are independent claims.  Claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-20 have been amended.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “capturing an image of an eye of a user by using a camera; 

providing the image of the eye of the user to a device for determining a position of the eye of the user”.

It is unclear how the user’s eye is detected as being in a second position, after capturing a single image of a user’s eye in a first position.  Correction is required.


Claims 10 and 11, which include a recitation similar to that of claim 1, are similarly rejected.


Claim 6 recites “the action performed by the virtual image is determined based on a state information of a peripheral device connected to at least one of the HMD device or the device”.
It is unclear how a method that displays a virtual object related to an object viewed by a user (as recited in claim 1), also displays the same virtual object performing a different 


Claim 16, which includes a recitation similar to that of claim 6, is similarly rejected. ‘


Claims 2-9 and 12-19 depend from a respectively rejected independent claim.  Therefore, the claims are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Michael Scavezze et al., US 2014/0320389 A1.

Independent claim 1, Scavezze discloses a method by which a head mounted display (HMD) device displays a virtual image, the method comprising: 

capturing an image of an eye of a user by using a camera (i.e. receive eye tracking data – Para 40; a camera performs gesture recognition – Para 91); 

providing the image of the eye of the user to a device for determining a position of the eye of the user (i.e. image of the eye is provided to determine the user’s gaze direction – Para 21); 

receiving information on the virtual image related to an object viewed by the user and determined based on the position of the eye of the user (i.e. eye tracking data is used to identify what object (real or virtual) the user is gazing upon – Para 21; the HMD device receives image data of the virtual object, e.g. website – Para 46, 60); and

displaying the virtual image based on the received information at a first display position based on the position of the eye of the user being a first position relative to the HMD device (i.e. displaying a virtual object near the position of a physical object the user eye looks upon – Fig. 3 “200, 332, 352”; Para 46), and 



wherein the information on the virtual image comprises operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66), 

wherein the action performed by the virtual image is determined based on an operation mode of the virtual image selected by an interaction of the user with the HMD device (i.e. the user interaction with the HMD determines the virtual image interaction mode that executes a virtual action – Para 58), 

wherein the virtual image comprises a virtual object (i.e. the virtual image is an object – Para 60), and

2wherein the action performed by the virtual image comprises at least one of an animation of the virtual object and a sound associated with the virtual object (i.e. the virtual image provides audio feedback – Para 60).  



Claim 2, Scavezze discloses the method of claim 1, further comprising capturing an image of the object in a real space by using the camera (i.e. optical sensor system captures image data of real objects – Para 31); and providing the image of the object in the real space to the device (i.e. provide captured image data to the user device, e.g. HMD – Para 31).  


Claim 3, Scavezze discloses the method of claim 2, wherein a display position of the virtual image is determined based on the position of the eye of the user and a position of the object (i.e. tracked user gaze upon position of a real object, e.g. basketball, controls the display position of the virtual image, e.g. website – Fig. 3 “332, 332’ “).  



Claim 4, Scavezze discloses the method of claim 2, wherein the position of the eye of the user is determined based on at least one of the image of the eye of the user (i.e. detect direction of gaze of each eye to determine user gaze – Para 20, 21), the image of the object in the real space, information about a portion of the HMD device at which the camera capturing the image of the eye of the user is mounted, information about a capturing direction of the camera, information about a capturing condition of the 


Claim 5, Scavezze discloses the method of claim 1, wherein the information on the virtual image comprises position information indicating a display position at which the virtual image is to be displayed (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “), and3Appln. No.: 16/702,060 wherein displaying of the virtual image further comprises displaying the virtual image corresponding to a predetermined action at a predetermined display position based on the information on the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).


Claim 6, Scavezze discloses the method of claim 5, wherein the action performed by the virtual image is determined based on a state information of a peripheral device connected to at least one of the HMD device or the device (i.e. the virtual image changes its display based on the object, e.g. photo frame, display of content at different times of the day – Para 34, 36, 38).  





Claim 8, Scavezze discloses the method of claim 5, wherein the action performed by the virtual image is determined based on a type of the object (i.e. the virtual image changes the website or information displayed based on the user gazing upon a different object, e.g. a table – Fig. 3 “324, 374”).
  

Claim 9, Scavezze discloses the method of claim 1, further comprising: providing a gesture information about a gesture of the user to the device (i.e. receiving user gaze or interaction with the real object, e.g. basketball - Para 45, 58, 60, 66); and receiving operation information about a changed action performed by the virtual image based on the gesture information from the device (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).


Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses 


determining an object that is viewed by the user based on the determined position (i.e. provide a view of a physical object – Para 18; and determine the physical object the user is gazing – Para 21);

wherein the information on the virtual image related to the object comprises a display position of the virtual image (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “) and operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).


Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses wherein the information on the virtual image related to the object comprises a display position of the virtual image (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “) and operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, 



Claims 12-19, the corresponding rationale as applied in the rejection of claims 2-9 apply herein.


Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses a system for implementing the method of claim 1 (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANTE E HARRISON/Primary Examiner, Art Unit 2619